DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “master device configured to initiate…” in Claims 10 and 19. .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections

Claim 8 is objected to because of the following informalities:  the word “sate” has been used in place of the word “state” in Line 3.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  the word “sate” has been used in place of the word “state” in Line 4.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the word “sate” has been used in place of the word “state” in Line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2019/0212794 to Hu et al. (“Hu”).

In reference to Claim 1, Hu discloses a method, comprising: having a system on a chip device (See Figure 3 Number 300 and Paragraphs 3 and 21) comprising a master device (See Figure 1 Number 301 and Paragraphs 5 and 22 [rest of the SoC can initiate transactions, and is thus a master device in accordance with the broadest reasonable interpretation of the term]) and a bus (See Figure 3 Numbers 306 and 307); initiating a transaction on the bus by the master device (See Paragraph 22); monitoring a state of the transaction (See Paragraph 22), the state of the transaction being in one of a completed state or a non-completed state (See Paragraphs 22-23); and resetting the master device in response to: determining that the state of the transaction is in the completed state, and receiving a reset command (See Paragraphs 21 and 23-24).

In reference to Claim 2, Hu discloses the limitations as applied to Claim 1 above.  Hu further discloses that that the system on the chip device further comprises an interface having an input port (See Figure 3 Number 307) and an output port (See Figure 3 Number 306), the monitoring the state of the transaction comprising detecting a signal over the input port and the output port (See Paragraph 22).

In reference to Claim 3, Hu discloses the limitations as applied to Claim 2 above.  Hu further discloses that that a respective transaction comprises emission of a request on the output port and reception of a response on the input port (See Paragraph 22), the monitoring the state of the transaction further comprises counting a number of requests emitted at the output port and counting a number of responses received at the input port (See Paragraph 23), and wherein the number of responses received being equal to the number of requests emitted corresponding to the state of the transaction being in the completed state (See Paragraphs 23-24).

In reference to Claim 4, Hu discloses the limitations as applied to Claim 1 above.  Hu further discloses generating a blocking signal in response to receiving the reset command; and blocking an initiation, by the master device, of a new transaction in response to the generating the blocking signal (See Paragraph 22).

In reference to Claim 5, Hu discloses the limitations as applied to Claim 4 above.  Hu further discloses that the generating the blocking signal comprises activating a reset signal, and the resetting the master device comprises deactivating the reset signal (See Paragraphs 21 and 23).

Claims 10 and 19 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 12 and 20 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim(s) 1-6, 9-15, and 18-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication Number 2022/0100607 to Behl et al. (“Behl”).

In reference to Claim 1, Behl discloses a method, comprising: having a system on a chip device (See Figure 1 Number 100 and Paragraph 27) comprising a master device (See Figure 1 Number 102a and Paragraph 29 [first processor can initiate transactions, and is thus a master device in accordance with the broadest reasonable interpretation of the term]) and a bus (See Figure 1 Number 106); initiating a transaction on the bus by the master device (See Paragraph 31); monitoring a state of the transaction (See Paragraph 34), the state of the transaction being in one of a completed state or a non-completed state (See Paragraph 34); and resetting the master device in response to: determining that the state of the transaction is in the completed state, and receiving a reset command (See Paragraphs 33-35, 41, and 63).

In reference to Claim 4, Behl discloses the limitations as applied to Claim 1 above.  Behl further discloses generating a blocking signal in response to receiving the reset command; and blocking an initiation, by the master device, of a new transaction in response to the generating the blocking signal (See Paragraph 35).

In reference to Claim 5, Behl discloses the limitations as applied to Claim 4 above.  Behl further discloses that the generating the blocking signal comprises activating a reset signal, and the resetting the master device comprises deactivating the reset signal (See Paragraphs 35, 41, and 62 [reset signal CS1 must necessarily be deactivated upon reset so as to be again available for signaling transaction execution halts]).

In reference to Claim 6 Behl discloses the limitations as applied to Claim 5 above.  Behl further discloses that a respective transaction comprises a response signal, the response signal being transmitted on the bus, the method further comprises blocking reception of the response signal from the bus to the master device in response to the generating the blocking signal, the blocking reception of the response signal further comprising erasing the response signal on the bus (See Paragraph 65).


In reference to Claim 9 Behl discloses the limitations as applied to Claim 1 above.  Behl further discloses generating an auxiliary reset command in response to: determining that the state of the transaction is in a non-completed state after an expiration of a maximum response time; and receiving the reset command by the master device (See Paragraph 37).

Claims 10 and 19 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 12 and 20 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 4 and are rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.

Claim 18 recites limitations which are substantially equivalent to those of Claim 9 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu as applied to Claims 4 and 13 above, and further in view of US Patent Application Publication Number 2003/00221140 to Bakke et al. (“Bakke”).

In reference to Claim 7, Hu discloses the limitations as applied to Claim 4 above.  Hu further discloses that the resetting the master device comprising activating a pulsed signal corresponding to the reset command (See Paragraphs 23-24 [reset signal must eventually return to its original state, and is thus a pulsed signal in accordance with the broadest reasonable interpretation of the term].  Hu does not explicitly disclose that generating the blocking signal comprises transmitting a signal corresponding to the state of the bus to the master device, the state of the bus being in a forced busy state.  Bakke discloses generating a blocking signal by transmitting a signal corresponding to the state of a bus to a device, the state of the bus being in a forced busy state (See Paragraphs 25 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Hu using the forced busy signal to block bus transactions of Bakke, resulting in the invention of Claim 7, because the simple substitution of the forced busy signal to block bus transactions of Bakke as the means to block bus transactions of Hu would have yielded the predictable result of accelerating the blocking of bus transactions (See Paragraph 25 of Bakke).

In reference to Claim 8, Hu and Bakke discloses the limitations as applied to Claim 7 above.  Hu, as modified by Bakke further discloses that a respective transaction comprises a response signal, the response signal being transmitted on the bus, the method further comprising communicating to the master device the response signal in response to the state of the bus being in the forced busy state (See Paragraphs 22-23).

Claim 16 recites limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Claim 17 recites limitations which are substantially equivalent to those of Claim 8 and are rejected under similar reasoning.

Claim(s) 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behl as applied to Claims 4 and 13 above, and further in view of Bakke.

In reference to Claim 7, Behl discloses the limitations as applied to Claim 4 above.  Behl further discloses that the resetting the master device comprising activating a pulsed signal corresponding to the reset command (See Paragraphs 35, 41, and 62 [reset signal CS1 must necessarily be deactivated upon reset so as to be again available for signaling transaction execution halts, and is thus a pulsed signal in accordance with the broadest reasonable interpretation of the term].  Behl does not explicitly disclose that generating the blocking signal comprises transmitting a signal corresponding to the state of the bus to the master device, the state of the bus being in a forced busy state.  Bakke discloses generating a blocking signal by transmitting a signal corresponding to the state of a bus to a device, the state of the bus being in a forced busy state (See Paragraphs 25 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Behl using the forced busy signal to block bus transactions of Bakke, resulting in the invention of Claim 7, because the simple substitution of the forced busy signal to block bus transactions of Bakke as the means to block bus transactions of Behl would have yielded the predictable result of accelerating the blocking of bus transactions (See Paragraph 25 of Bakke).

In reference to Claim 8, Behl and Bakke discloses the limitations as applied to Claim 7 above.  Behl, as modified by Bakke further discloses that a respective transaction comprises a response signal, the response signal being transmitted on the bus, the method further comprising communicating to the master device the response signal in response to the state of the bus being in the forced busy state (See Paragraph 65).

Claim 16 recites limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Claim 17 recites limitations which are substantially equivalent to those of Claim 8 and are rejected under similar reasoning.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186